Citation Nr: 0311798	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  96-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for xerostomia.

2.  Entitlement to an initial rating in excess of 10 percent 
for partial loss of taste.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry. Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971, and from December 1972 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for xerostomia 
and loss of taste.  The veteran perfected a timely appeal on 
the service connection denials.

In August 1996, the appellant provided oral testimony via a 
hearing held at the RO before a hearing officer, a transcript 
of which has been associated with the claims file.

In a February 1997 rating decision, the RO granted service 
connection for partial loss of taste with xerostomia, and 
assigned an overall 10 percent disability rating for the two 
disabilities, effective May 11, 1994.  The veteran perfected 
a timely appeal on the initial assignment of the 10 percent 
disability rating.

The appellant provided oral testimony via a videoconference 
hearing before the undersigned Veterans Law Judge held at the 
RO in September 1999, a transcript of which have been 
associated with the claims file.  

In October 1999, the Board remanded the issue of entitlement 
to an initial increased rating for partial loss of taste with 
xerostomia for further development and adjudicative action.  
The Board also remanded the issue of service connection for a 
dental disorder as secondary to the service-connected 
xerostomia for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In a May 2002 rating decision, the RO granted separate 
ratings for xerostomia and partial loss of taste and assigned 
30 and 10 percent disability ratings, respectively, for the 
two disabilities, effective May 11, 1994.

In January 2003, the case was returned to the Board for 
further appellate review.

In February 2003, the Board requested additional development 
on the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  This has been completed. 

On another matter, the veteran testified at the August 1996 
hearing that the xerostomia caused a speech impediment.  In 
his March 1997 notice of disagreement, the veteran again 
indicated that the xerostomia caused a speech impediment, and 
added that the xerostomia also caused insomnia.  Therefore, 
the veteran has raised the issues of service connection for a 
speech impediment and insomnia as secondary to the service-
connected xerostomia.  

In the May 2002 rating decision, the RO granted service 
connection for panoral prosthetic restoration to all teeth, 
claimed as a dental condition, and assigned a noncompensable 
rating, effective May 11, 1994.  In this instance, there was 
a full grant of the benefit sought, loss of teeth.  If the 
veteran disagrees with the evaluation or the effective date 
assigned, he must submit a notice of disagreement to the RO.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a January 2003 statement, the representative indicated 
that a higher rating is warranted based on the veteran's 
dental disability.  Accordingly, the representative may have 
raised the issue of an increased rating for panoral 
prosthetic restoration to all teeth.

As these service connection and increased rating issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
clarification, initial consideration and appropriate 
adjudicative action if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(CAVC) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

As previously noted, in February 2003, the Board undertook 
additional development on the remaining issues on appeal, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) - 
specifically, obtaining a VA examination.  The veteran 
underwent a VA examination on May 5, 2003.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  



The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In accordance with the February 2003 development, the Board 
has obtained a report of a VA examination, which was 
completed on May 5, 2003.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

Additionally, more development is necessary with regard to 
the issues of initial increased evaluations for xerostomia 
and partial loss of taste.  In particular, there may be 
additional medical records that need to be obtained.  Also, 
as xerostomia is rated by analogy under 38 C.F.R. § 4.125a, 
Diagnostic Code 8205 (paralysis of the fifth (trigeminal) 
cranial nerve), and since the representative in a February 
2003 written argument asserted that a 50 percent rating was 
warranted for that disability under Diagnostic Code 8205, a 
neurological examination is necessary to determine the extent 
of any neurological disability.

In his May 1994 claim, the veteran raised the issue of 
service connection for gum inflammation.  The March 1995 
rating decision reflects that the RO considered the issue of 
direct service connection for a gum disability as a part of 
the claim for service connection for a dental disorder.  

In November 1999, the Board remanded the issue of service 
connection for a dental disorder for the issuance of a 
statement of the case.  That service connection issue 
included not only loss of teeth but also a gum disability.

However, the RO did not address the issue of service 
connection for a gum disability in the May 2002 rating 
decision, nor did they issue a statement of the case on that 
issue.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for xerostomia 
and partial loss of taste during the 
period of May 1994 to the present.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
not currently on file.  

Regardless of the veteran's response, the 
RO should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.  In particular, the RO should 
again contact the dental clinic at the VA 
medical center in Dallas, Texas, and ask 
them to search for records of dental 
examinations performed on November 7, 
1996, and November 1, 1998.  

If there is no record of dental 
examinations performed on those dates or 
if no records are available pertaining to 
the alleged examinations, the RO should 
specifically note that fact in the claims 
file.

Also, the RO should obtain any additional 
records from SMK (initials) DDS, if the 
veteran indicates that he has been 
treated by Dr. SMK since January 2000.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

3.  The RO should associate the veteran's 
vocational rehabilitation file with his 
claims file.  If no such file exists, the 
RO should specifically note that fact in 
the claims file.

4.  Following the above, the RO should 
arrange for VA neurological examination 
of the veteran by a neurologist or other 
appropriate available specialist 
including on fee basis if necessary to 
ascertain the current extent of severity 
of any neurological disability related to 
the service-connected xerostomia and/or 
loss of taste.

The veteran's claims file (including the 
vocational rehabilitation file), copies 
of the criteria for evaluating diseases 
of the cranial nerves, and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.

The neurologist should identify any 
nerve(s) affected by the service-
connected xerostomia and/or loss of 
taste, and note whether any impairment of 
sensation, paralysis, neuritis or 
neuralgia is present.  For each nerve 
affected, the neurologist should comment 
on how it is manifested and its severity.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of the May 5, 2003, VA 
examination and the requested examination 
report and required opinions to ensure 
they are responsive to and in complete 
compliance with the Board's development 
and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  The RO should issue a statement of 
the case as to its denial of entitlement 
to service connection for a gum 
disability.  In the statement of the 
case, the RO should consider the claim on 
both direct and secondary bases.  

The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

7.  The RO should readjudicate the issues 
of initial increased ratings for 
xerostomia and partial loss of taste, 
under a broad interpretation of the 
applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2002), and with 
consideration of 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7203, 4.124a, 
Diagnostic Codes 8205-8412 (2002); and 
Fenderson v. West, 12 Vet. App. 119 
(1999), as applicable.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the May 2002 
supplemental statement of the case 
(SSOC). 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


